DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20 has been entered.
 
Election/Restrictions
Claims 3-4, 6, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220191 to Flood in view of US 2008/0319207 to Laird.
Claims 1, 13, 16-17:
Flood teaches a method for making a solar cell comprising placing a carbon nanotube array [0114] in a semiconducting material such that only part of the nanotube is coated with the uncoated portion protruding from the semiconducting material [0087] (Fig. 7), forming an insulating layer on the semiconducting surface such that the protruding nanotubes pass through the insulating layer [0124] (Fig. 7), forming a back contact electrode on the surface of the insulating layer [0124] (Fig. 7), and forming a top electrical contact on the semiconducting layer [0124] (Fig. 7).  See also Fig. 14 (window 

Claims 2, 12:
Flood shows embedding the nanotubes in the back electrode and the front electrode in direct contact with the semiconductor surface (Fig. 7, 14).
Claim 5:
Flood teaches growing the nanotubes on a growth substrate and immersing in the semiconductor material [0101-0104]. 

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220191 to Flood in view of US 2008/0319207 to Laird in view of US 2015/0243820 to Liu.
.

Claim 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220191 to Flood in view of US 2008/0319207 to Laird in view of US 6451415 to Forrest.
The references discussed above do not teach steps for applying auxiliary layers common in solar cells such as a reflective layer and an exciton blocking layer.  However, Forrest teaches a method for making solar cells (1:20-36) including the steps of applying reflective layers (such as when the electrode is not reflective) (15:1-29) and exciton blocking layer (see claim 1) (7:11-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a reflective layer on a surface of an electrode and an exciton blocking layer between the anode electrode and polymer semiconductor.  This predictably result in the formation of a functional PV device.

Claims 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0220191 to Flood in view of US 2008/0319207 to Laird in view of US 2002/0084504 to Narayan.
The references discussed above do teach a silica insulating layer but do not teach a polymer insulating layer such as PMMA.  However, Narayan teaches a method for forming a device having semiconducting polymers used in photovoltaic cells [0005] combined with an insulating layer of inorganic material or PMMA [0011].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silica for PMMA when forming an insulating layer.

Response to Arguments
Applicant's arguments filed 9/11/20 have been fully considered but they are not persuasive.
Applicant points to [0095] of Flood showing carbons nanotubes not used as electron acceptors.  The examiner agrees.  However, this is an alternative to what is described in [0094] where the primary embodiment does use the nanotubes as electron acceptors.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0249203 to Li explicitly shows using carbon nanotubes as electron acceptors [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796